06/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0701


                                      DA 19-0701
                                   _________________

IN RE PARENTING OF: T.P.D.C.,

             A Minor Child.

TAMI DISNEY,

             Petitioner and Appellant,                             ORDER

      v.

BRANDON STAAT,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert L. Deschamps, III, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 10 2020